Case 1:19-cr-00362-LO Document 18-1 Filed 01/24/20 Page 1 of 2 PageID# 58




                          Exhibit 1
                   Case
                    Case1:19-cr-00362-LO
                          1:19-cr-00362-LO Document
                                            Document18-1 Filed12/13/19
                                                     9 Filed   01/24/20 Page
                                                                         Page1 2ofof1 2PageID#
                                                                                        PageID#3059
                                             CTNtTED STATES DCSTOICT COUK
                                             eastern DtSTRICT OF VTROtNtA
                                                  AJEEXaND RIa D tVTS£0N

                                                              MAGISTRATE JUDGE: THERESA CARRROLL BUCHANAN



    UNITED STATES OF AMERICA
                                                                  HEARING:,_B5               CASE ff:_
                                                                  DATE:                     _TIME:
                    -VS-


                                                                  TYPE: FTR RECORDER        DEPUTY CLERK: T FITZGERALD




COUNSEL FOR THE UNITED STATES^
                                                                            lO:^W*ir                     -

COUNSEL FOR THE DEFENDANT;                                                 iola
                                                                          LANGUAGE:
INTERPRETER:                       ^


( X )DEFENDANT APPEARED: (                    )WITH COUNSEL             (X      WITHOUT COUNSEL




( X } deft. INFORMED OF RIGHTS,CHARGES,PENALTIES and/or VIOLATIONS
(
                              .-r^r^iiMCci
       )COURT TO APPOINT COUNSEL                                  —
                                                                          ( y
                                                                            A
                                                                              )DFT.TO RETAIN COUNSEL

(      )GVT. CALL WITNESS Sc ADDUCES EVIDENCE
(      )EXHBlTff                             ^ADMITTED
(      )probable CAUSE: FOUND(                 )/NOT FOUND( )
(      )preliminary HEARING WAIVED

{      )MATTER CONTINUED FOR FURTHER PROCEEDINGS BEFORE THE GRAND JURY
(      ) deft. ADMITS VIOLATION(                )DFT, DENIES VIOLATION (          jCOURT FINDS OFT. IN VIOLATION

 CONDITiONS OF i^EASE.                          1 c-prURED ( )(l PFS(       } 3"° PARTY( )TRAVEL RESTRICTED -
 ($                '^'^^^cc^nPNETl V ISATTI             )PAY COSTS(         ) ELECTRONIC MONITORING(         )MENTAL HEALTH

 ( ) ALCOHOL & DRUG USE( >( ) EMPLOYMENr
  ( ) OEFENDANF remanded TO THE CUSTODY OE THE U 5 MARSHALS
          I OEeL,DANE CONE,NUED on SAME CONDLnONS OF RROBAnON
 NCXI COURT A(ACA^NCC: _UTL4An ---^ TuAr"!s!T( , PRY (
        0-'-^ '.    ) PH ( X ) STATUS (      I T,'JAM         I
